Title: From George Washington to Lieutenant Colonel Samuel Smith, 21 October 1777
From: Washington, George
To: Smith, Samuel



Sir
Head Qrs [Whitpain Township, Pa.] Octob. 21st 1777.

Your favor of the 18th I received last night and was extremely sorry to find from the Commodores Letter, which made a part of Your’s, that you & he were not in the strictest harmony. This circumstance, I confess, gives me great uneasiness, as I well know that a good agreement between the Navy & Garrison is of the last importance, and that a want of co-operation and every possible mutual aid may involve the most unhappy consequences. persuaded of this, and recollecting the train of misfortunes that has been brought on in many instances by a difference of the like nature, I requested Baron DArendt in my instructions to him that to maintain a good understanding between him and the Commodore should be a great Object of his care and attention. This I hope he will do, and I have written to the Commodore to day, recommending the same to him in the strongest Terms. Hitherto a happy agreement has done much—It has disappointed the Enemy from effecting, notwithstanding their repeated efforts, what they seemed to consider without difficulty; And should the same spirit and disposition continue, I flatter myself, they will produce the same ends. I have not suggested to the Commodore, the most distant idea of my having heard of any misunderstanding between you. The matter is so delicate, that I would not have him beleive, that I even suspected it. I am Sir Yr Most Obedt servant.
